DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed July 6, 2022.  Applicant has amended claim 1. Currently, claims 1-14 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-14 are withdrawn in light of applicant’s amendment to claim 1.

Response to Arguments

Applicant’s remarks submitted on 7/6/22 have been considered.  Applicant argues on p. 8 of the remarks that the 103 rejections are improper.  Examiner notes these arguments are moot and not persuasive in light of the newly applied Koch reference.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) (hereinafter Mezic) in view of Morris et al. (US 7,069,333 B1) (hereinafter Morris) in view of Koch et al.  (US 2011/0112854 A1)(hereinafter Koch).

Claim 1:
Mezic, as shown, discloses the following limitations of claim 1:
A building management system (BMS) for heating, ventilation, or air conditioning (HVAC) parameters in a building, the BMS comprising: one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to (see para [0034], "FIG. 1 illustrates a block diagram showing the various components of a fault detection system 100. As illustrated in FIG. 1, the fault detection system 100 may include a physical structure 110 (e.g., a building with one or more components), a fault detection server 140, a sensor data store 150, and a user device 160. In an embodiment, the physical structure 110 (e.g., a building management system within the physical structure 110) and the sensor data store 150 communicate via a network 120. In some embodiments, the physical structure 110 further communicates with the fault detection server 140 via the network 120. In other embodiments, the fault detection server 140 may be located on-site, within the physical structure 110, and be housed within a server or series of servers. Similarly, the functionality disclosed with reference to these components may be distributed to other computing devices and/or partially performed by multiple computing devices."): 
institute a policy with a machine learning engine and train the policy using training data (see para [0055], where feedback data that is used by the machine learning system can be considered training data and see para [0027]-[0030], showing use of artificial intelligence and machine learning for determining a policy on detecting faults as opposed to user rules), 
receive temperature, pressure, and humidity (TPH) sensor data from one or more sensors (see para [0035], "The physical structure 110 may be a structure that comprises various components and/or equipment. Such components and/or equipment can include HVAC systems, air handling units, fan powered boxes, variable air volume systems, cooling towers, condenser water loops, heat recovery wheels, rooftop terminal units, heat pumps, and/or the like. The physical structure 110 may further include a plurality of sensors 115 that detect or measure physical properties, such as voltage, current, pressure, air flow, temperature, and/or the like over a period of time. Some or all of the components or equipment within the physical structure 110 can each be associated with one or more sensors 115. For example, an air handling unit can include a first sensor 115 that measures supply air temperature, a second sensor 115 that measures static pressure, and so on. A sensor 115 (or the component or equipment associated with a sensor 115) can be associated with a location within the physical structure 110."), 
determine a fault based on the TPH sensor data (Fig 3A, showing sensor daa used in fault detection and see para [0073]-[0079]), 
provide the TPH sensor data and the fault to the policy of the machine learning engine and output a corrective action to resolve the fault (see para [0053], "The fault detector 143 can instruct the user interface generator 145 to display information regarding this unknown fault and request user feedback, as described in greater detail below. The fault detector 143 may not, however, determine that an unknown fault has occurred if the indicator function associated with the ranked and/or scored binned values are associated with sensors 115 or components that are not related according to the physical interrelationship information retrieved by the feature detector 141. The fault detector 143 can repeat the binning and fault detection process for other time-scales." and see para [0055], showing modifying the fault detector over time with the machine learning feedback and see para [0056], "The user interface generator 146 may generate an interactive user interface that provides a summary of one or more physical structures 110, displays a description of the detected faults, displays or indicates a probability that the detected fault occurred, and provides an opportunity for a user to provide feedback on whether a detected fault can be confirmed as an actual fault. The interactive user interface may provide additional features, such as the ability to correct or address a fault, add notes associated with a fault, and other information related to the fault.")
Mezic, however, does not specifically disclose generate a work order for a user based on the TPH sensor data, the determined fault, and the corrective action.  In analogous art, Morris discloses the following limitations:
generate a work order for a user based on the TPH sensor data, the determined fault, and the corrective action (col 2, line 24-38, "Requests are taken from the customer by the service center system, and these requests are used to prepare work orders, which are then assigned to an available technician. The technician receives the work order and an alert that the work order has been assigned to him. At this point, the technician may perform the work order and use a remote system in order to provide information back to the service center. This information is provided automatically without any explicit activity by the technician other than following the interface of the remote system. The information is provided back to the service center where it may be used to calculate the billing appropriate to the job being performed, or to keep the customer informed of the status of the technician's work." and col 12, line 50 to col 13, line 6, "a particular FSO working in the HVAC repair field might find it advantageous to always have the technician perform a measurement of the power available to a ventilation system before proceeding any further with any diagnostic tasks (as will be described below). In order to do this, the system may be configured such that particular readings must be filled in by the technician in the "Readings" portion of the interface before the technician may proceed to the "Diagnostics" portion of the interface. Other mandatory actions might include portions of the "Wrap-Up Checklist", such as the entry of "Recommended Repairs", and the capture of a customer signature before time at a job site can be considered complete. Other actions which may be recorded within the interface of the system may be optional. These activities, for instance, adding additional notes on a piece of equipment, need not be performed in order to move ahead in the interface of the remote system. By selecting which steps are mandatory and which are optional, the FSO may customize the interface of the remote system so as to most accurately reflect the work flow of their operation and most fully support their business model. The description which follows gives only a single example of a possible work flow and the associated interface for an HVAC servicing business, as indicated with reference to FIG. 3A." )
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Morris with Mezic because generating a work order enables more effective administration of the tasks  (see Morris, col 1, line 20 to col 2, line 6).                     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the field service system by Morris in the machine learning based fault detection system as taught by Mezic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mezic and Morris do not explicitly disclose being out of compliance or predicted to be out of compliance with a compliance standard TPH.  In analogous art, Koch discloses the following limitations:
determine a fault based on the TPH sensor data being out of compliance or predicted to be out of compliance with a compliance standard TPH (see para [0032]-[0034], "In some such embodiments, the system may be configured for continuous commissioning. The building management system may be provided with environmental set points from the clinical system. The building management system will then provide continuous monitoring of those conditions, regulate the HVAC system to reach and/or maintain them, and notify facility and/or clinical staff in the event that one or more of the conditions is out of compliance based on data from the clinical system. In some embodiments, a surgical scheduling system may be in communication with a building management system to control an HVAC system. Automatic reports may be periodically generated to record the temperature, air flow, humidity, particulate count, filter pressure drop, motor current draw, or other environmental factors that may be of clinical or facility interest. The data may be archived in a searchable database so that it may be referenced at a later time. Also, the data may be continuously compared to set points and tolerance ranges such that error reports may be automatically generated and shared with the appropriate building and/or clinical staff to indicate that a parameter is out of compliance based on data from the clinical system. In addition to documenting instances in which a parameter is out of compliance, the system may also provide the facility and/or clinical staff with notifications and request feed back from the staff documenting when and how the issue was resolved.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Koch with Mezic and Morris because under more safe conditions (see Koch, [0002]-[0005]).                       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for integration of facilities management systems by Koch in the Mezic and Morris combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-6, 12-13:	
Mezic does not specifically disclose generate a first dashboard associated with the first user profile and a second dashboard associated with the second user profile, provide a first subset of information from the work order to the first dashboard, and provide a second subset of information from the work order to the second dashboard.  In analogous art, Morris discloses the following limitations:
wherein the user interface includes a first user profile and a second user profile (Fig 1, where customers can be considered one profile and technician and FSO can be considered other profiles all of which interface with the service center system), and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: generate a first dashboard associated with the first user profile and a second dashboard associated with the second user profile, provide a first subset of information from the work order to the first dashboard, and provide a second subset of information from the work order to the second dashboard (col 7, line 1-17, "The customer will interact with the system in order to request field service, give information related to the desired service, and to receive billing information related to the work done... the customer system comprises a web-based application which runs upon a computer which is connected to an Internet Service Provider (ISP) of the customer's choice " and col 10, line 25-35, " as soon as the service center system has updated information for the technician system, such as a new work order, it should be loaded onto the technician system without a need for the technician to instruct the system to find new assignments for him. In this way, the automated communications between these systems eliminates the complications, additional steps, and potential failures of communication due to requiring the technician to explicitly instruct his system to contact the service center system." ).
wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: update the second dashboard based on an action entered on the first dashboard (col 10, line 18-30, showing updates such as new work order action updating the technician's system)
wherein the work order is stored within the one or more memory devices, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: update the work order from either the first dashboard or the second dashboard (col 10, line 18-30, showing updates such as new work order action updating the technician's system)
wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: assign the work order to the second dashboard from the first dashboard (col 2, line 20-37, "The present invention provides a system for managing field service information for an office, customer, and technician using a service center system including a database of information about the field service to be performed and the technicians available to perform it. Requests are taken from the customer by the service center system, and these requests are used to prepare work orders, which are then assigned to an available technician. The technician receives the work order and an alert that the work order has been assigned to him. At this point, the technician may perform the work order and use a remote system in order to provide information back to the service center. This information is provided automatically without any explicit activity by the technician other than following the interface of the remote system. The information is provided back to the service center where it may be used to calculate the billing appropriate to the job being performed, or to keep the customer informed of the status of the technician's work.")
an application structured to access one of the first user profile or the second user profile and display the associated dashboard on a human machine interface, the associated dashboard displaying at least one of the TPH sensor data or the work order (col 7, line 5-23, "The customer system 130 is configured to perform these functions by logging onto the service center system 110. The customer system is configured to perform this function by a software application which is run on the customer system that communicates across a communications medium to the service center system. The communications medium 160 is generally some form of wired Internet service, but as discussed above, those of skill in the art will recognize that other communications mechanisms are possible. In a particular embodiment of the customer system, the customer system comprises a web-based application which runs upon a computer which is connected to an Internet Service Provider (ISP) of the customer's choice. In this embodiment, the service center system is connected to the Internet as well. Information is sent from the customer system to the ISP, who forwards the information to the service center system via the Internet. Information flows back to the customer system from the service center system via the ISP as well.")
wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: provide the work order to a user interface, receive an indication that the work order has been completed, and updating the user interface to indicate that the work order has been completed (col 12, line 15-22, "the work flow involves the process of the technician automatically receiving a work order and all the necessary information to perform the work related to that work order; tracking his status throughout the job; communicating relevant information as it develops between the technician and the service center system; logging the work as completed, including sign-off by the customer; and closing out the work order.")
provide assistance functionality to the user interface, receive a request for assistance from the user interface via the assistance functionality, and provide additional information related to the corrective action to the user interface (col 13, line 13-27, "The technician is led through the steps of the process via the interface of the technician system 140. This guides him through the process of determining which equipment to check (320), taking readings (325), performing diagnostic activity (330), performing maintenance tasks (335) and determining what parts are needed to effect the necessary repairs (340). Once the work is done, an appropriate "wrap-up" process is presented to the technician for him to perform (345). This includes reviewing the work order summary (350), adding notes for the office (355), documenting any additional charges which must be made to the client (360), following a checklist of necessary wrap-up activities (365), recommending repairs to the customer (370) and preparing the final work order report (375).")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the field service system by Morris in the machine learning based fault detection system as taught by Mezic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:
Further, Mezic discloses the following limitations:
wherein the human machine interface includes a mobile device, a wall mounted panel, a monitor, a tablet, a kiosk, an augmented reality device, a virtual reality device, or a wearable device (see para [0064], "The user device 160 can include a wide variety of computing devices, including personal computing devices, terminal computing devices, laptop computing devices, tablet computing devices, electronic reader devices, mobile devices (e.g., mobile phones, media players, handheld gaming devices, etc.), wearable devices with network access and program execution capabilities (e.g., “smart watches” or “smart eyewear”), wireless devices, set-top boxes, gaming consoles, entertainment systems, televisions with network access and program execution capabilities (e.g., “smart TVs”), and various other electronic devices and appliances. The user devices 160 may execute a browser application to communicate with the fault detection server 140.")

Claim 8:
Further, Mezic discloses the following limitations:
wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: retrieve a fault causation template, map a plurality of operational parameters relating to an associated HVAC device to the fault causation template, map the corrective action to the fault causation template, and provide a populated fault causation template to the user interface (see para [0088], "the user interface 500 displays an identification of the physical structure 110 in field 510 (e.g., Tower 1 in this case), a table 512 displaying fault information, a new button 515, an open button 520, and a closed button 525. Each row in the table 512 can correspond to a fault. Each row can identify a fault ID, a classification of the fault (e.g., undercooling, overcooling, economizer hunting, etc.), a floor in Tower 1 in which the fault occurred, a specific equipment associated with the fault (e.g., a specific variable air volume system, fan powered box, air handling unit, HVAC system, etc.), a number of days during which the fault is observed, a fault feedback provided by the user (e.g., the fault is confirmed as a fault, the fault is not confirmed, the fault is incorrectly diagnosed as a fault, further investigation is needed, etc.), an identification of the correction implementer (e.g., a building, a tenant, a building vendor, a tenant vendor, that a fault cannot be addressed cost-effectively for a given reason, etc.), and a correction status (e.g., action pending, addressed, required, etc.)." and Fig 5A)

Claim 9:
Further, Mezic discloses the following limitations:
wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: receive a notification that the work order has been completed, the notification comprising the determined fault and a fault solution, wherein the fault solution is either the corrective action or a different action (Figs 5A-5B, showing correction status and how the fault was solved such as raising the temp set point), and train the policy with the machine learning engine by providing the determined fault and the fault solution to the machine learning engine (see para [0091], "once a user (e.g., a building engineer, operator, administrator, etc.) has reviewed a fault in the user interface 500, the user can provide feedback on whether the fault has been verified (e.g., fault feedback) and what is being done to correct the fault (e.g., as indicated under correction implementer and correction status). If a user indicates that a fault cannot be addressed cost-effectively, the user may be prompted to provide an explanation under “building notes.” Similarly, if a user specifies that a reported fault is an incorrect diagnosis, the user may be prompted to provide an explanation under “building notes.”" and see para [0090], showing such feedback is provided to the machine learning feedback system)

Claim 10:
wherein the machine learning engine includes at least one of a neural network, a reinforcement learning scheme, a model-based control scheme, a linear regression algorithm, a decision tree, a logistic regression algorithm, and a Naive Bayes algorithm (see para [0008], " The systems and methods disclosed herein can include additional features to improve the accuracy of the fault detection. For example, heuristics (e.g., artificial intelligence, such as machine learning, support vector regression, support vector machines, ensemble methods, artificial neural networks, diffusion maps, etc' and see para [0030], [0045])

Claim 11:
Further, Mezic discloses the following limitations:
wherein the user is one of a chief compliance officer, a facilities manager, an operating room administrator, a health care professional or a facilities technician (see para [0091], "As described herein, once a user (e.g., a building engineer, operator, administrator, etc.) has reviewed a fault in the user interface 500, the user can provide feedback on whether the fault has been verified (e.g., fault feedback) and what is being done to correct the fault (e.g., as indicated under correction implementer and correction status).")

Claim 14:
Further, Mezic discloses the following limitations:
wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: provide an alert in the building in response to determining the fault, wherein the alert includes at least one of a visual alert, an audible alert, a fault indication, and corrective action indication (see para [0054], "In some embodiments, the fault detector 143 further generates an alert and/or a notification when a likely fault is detected. The alert and/or notification can be automatically transmitted by the fault generator 143 to the user device 160 to inform a user associated with the alert and/or notification. The alert and/or notification can be transmitted at the time that the alert and/or notification is generated or at some determined time after generation of the alert and/or notification. When received by the user device 160, the alert and/or notification can cause the user device 160 to display the alert and/or notification via the activation of an application on the user device 160 (e.g., a browser, a mobile application, etc.). For example, receipt of the alert and/or notification may automatically activate an application on the user device 160, such as a messaging application (e.g., SMS or MMS messaging application), a standalone application (e.g., fault detection application), or a browser, for example, and display information included in the alert and/or notification. If the user device 160 is offline when the alert and/or notification is transmitted, the application may be automatically activated when the user device 160 is online such that the alert and/or notification is displayed. As another example, receipt of the alert and/or notification may cause a browser to open and be redirected to a login page generated by the fault detection server 140 so that the entity can log in to the fault detection server 140 and view the alert and/or notification. Alternatively, the alert and/or notification may include a URL of a webpage (or other online information) associated with the alert and/or notification, such that when the user device 160 (e.g., a mobile device) receives the alert, a browser (or other application) is automatically activated and the URL included in the alert and/or notification is accessed via the Internet.")



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 112639633 A

Kelly et al. "Detecting Faults in Building Air Handling Units – A Background  Study for Developing Intelligent Agents for Optimizing Building HVAC Systems"

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624